Citation Nr: 0925038	
Decision Date: 07/02/09    Archive Date: 07/14/09

DOCKET NO.  97-20 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a left ankle disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The Veteran had active service from September 1950 to August 
1955.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of April 1997 and later by 
the Department of Veterans Affairs (VA) San Juan Regional 
Office (RO) which denied the Veteran's request to reopen a 
previously denied claim for service connection for a left 
ankle disorder.  In a decision of November 2005, the Board 
reopened the claim and remanded to the RO for further action.  
The case has now been returned to the Board for further 
appellate review.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

A chronic disorder of the left ankle not present during 
service, was not manifest until many years after service, and 
the preponderance of the competent evidence shows that the 
Veteran's current disability is not related to service.  


CONCLUSION OF LAW

A chronic left ankle disorder was not incurred in or 
aggravated by service, and arthritis of the left ankle may 
not be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002 
and Supp. 2008); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 
(2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to provide notification to a claimant 
regarding establishing entitlement to benefits, and a duty to 
assist with the development of evidence.  Initially, the 
Board finds that the content requirements of a duty to assist 
notice have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Letters from the RO dated in November 
2005, February 2006, May 2007, November 2007, January 2009 
and February 2009 provided the Veteran with an explanation of 
the type of evidence necessary to substantiate his claim for 
service connection, as well as an explanation of what evidence 
was to be provided by him and what evidence the VA would 
attempt to obtain on his behalf.  The Veteran was also 
provided information regarding the assignment of potential 
disability ratings and effective dates in January 2009.  The 
claim was subsequently readjudicated.  The VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.   

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
Veteran has had a hearing.  The Veteran's service medical 
records have been obtained.  His post-service medical 
treatment records have also been obtained.  The Veteran has 
been provided VA disability evaluation examination.  For the 
foregoing reasons, the Board concludes that all reasonable 
efforts were made by the VA to obtain evidence necessary to 
consider the Veteran's claim.  Therefore, no further 
assistance to the Veteran with the development of evidence is 
required.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder such as 
arthritis is manifest to a compensable degree within one year 
after separation from service, the disorder may be presumed 
to have been incurred in service.  See 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 

Continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic; continuity is 
also required where a diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b).

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

The Veteran's service medical records reflect that in April 
1953 he was hospitalized for an injury to the left ankle 
which he sustained when he jumped to the ground from a truck.  
The diagnosis was sprain of the ligaments of the left ankle.  
A cast was applied to the left leg.  He returned to limited 
duty in May 1953.  The remainder of his service medical 
records are negative for references to the left ankle.  The 
report of a separation examination (undated) reflects that 
clinical evaluation of the lower extremities was normal.

There is no evidence of the presence of arthritis of the left 
ankle within a year of separation from service.  The Veteran 
filed a claim for disability compensation in September 1966, 
but he did not mention an ankle disorder.  In addition, the 
report of a VA disability evaluation examination conducted in 
November 1966 does not contain any mention of an ankle 
disorder.  

The Veteran first raised a claim for service econneciton for 
an injury to the left foot in February 1974.  In a decision 
of March 1974, the RO noted that the service medical records 
reflected that he sustained a sprained ankle in April 1953, 
but denied the claim on the basis that a subsequent VA 
examination was silent for any results of the ankle sprain.  
During a hearing held at the RO in December 1979, the Veteran 
testified that he had left ankle pain which was worse during 
damp or rainy weather.  He also said that if he ran it would 
hurt and he would limp.  The denial of the claim was 
confirmed by the Board in 1980.  As noted above, the claim 
has since been reopened.

More recent evidence includes a note from a private physical 
dated in December 1996 which states that the Veteran suffers 
from left ankle pain and limited motion secondary to a left 
ankle sprain and ligament injury in April 1953 while on 
military duty.  A record from a private orthopedic surgeon 
dated in April 1997 reflects diagnoses of (1) chronic left 
ankle strain, and (2) lumbosacral strain secondary to 
diagnosis number 1.  

The Veteran provided additional testimony in support of his 
claim during a hearing held at the RO in January 1998 and 
another held in March 2004.  He again reported having left 
ankle pain which he attributed to the left ankle injury in 
service.  During the March 2004, the Veteran's wife also 
provided similar testimony.  

The Veteran was afforded a VA joints examination in March 
2006.  The report reflects that the Veteran gave history of 
sustaining a left ankle joint injury in service.  He also 
reported that he had been receiving treatment for it since 
1992.  He had not received treatment immediately after he 
finished his military service.  Following physical 
examination, the diagnoses were (1) degenerative joint 
disease in left ankle joint specifically in the medial 
malleolar area; (2) bilateral os calcis spur bigger in the 
left ankle joint; and (3) plantar fasciitis in the left ankle 
joint.  The VA examiner also offered the following medical 
opinion:

Left ankle joint condition is less likely than not 
related to the patient's injury back in 1953.  Left 
ankle joint condition is basically the result of 
degenerative joint disease and aging process.  
Separation examination seen in the claims file was 
normal and negative to any ankle joint condition.  
Medical record is also failing as to any residuals 
of such a joint condition.  Even back in 1953, was 
most likely acute and transient in nature.   

After reviewing all of the evidence of record, the Board 
finds that although the Veteran was treated for an ankle 
sprain during service, a chronic disorder of the left ankle 
was not present during service.  He was treated over the 
course of two weeks for an ankle sprain, and there is no 
additional record pertaining to the ankle during the 
remaining two years of service.  The fact that the separation 
examination showed normal lower extremities further indicates 
that any injury had resolved.  

Arthritis was not manifest within a year of service, and may 
not therefore be presumed to have been incurred in service.  
The earliest post service reference to an ankle disorder is 
from more than 18 years after service.  This absence of 
continuity weighs against the claim.  See Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged 
period without medical complaint after service can be 
considered along with other factors in deciding a service 
connection claim).  To the extent that the Veteran's 
testimony may be interpreted as suggesting continuity of 
symptomatology since service, the Board finds that such 
testimony is outweighed by the contemporaneous medical 
examinations which were conducted in service and after 
service by the VA which show that the claimed disability was 
not present.  To the extent that the Veteran is testifying as 
to the diagnosis and causation of his current disability, the 
Board finds that he is not competent to do so and will not 
consider his testimony for these purposes.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

The Board has noted that there are medical opinions which 
both favor and oppose the claim.  When there is an apparent 
difference of medical opinion, it is the Board's 
responsibility to weigh the credibility of the evidence of 
record.  Hayes v. Brown, 5 Vet. App. 60, 69 (1993) (citing 
Wood v. Derwinski, 1 Vet. App. 190, 192-193 (1992)).  In 
assessing medical evidence, whether a physician provides a 
basis for his medical opinion goes to the weight or 
credibility of the evidence in the adjudication of the 
merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).  Other factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion.  See Prejean 
v. West, 13 Vet. App. 444, 448-89 (2000).  

Also, the weight of a medical opinion is diminished where 
that opinion is ambivalent, based on an inaccurate factual 
premise, based on an examination of limited scope, or where 
the basis for the opinion is not stated.  See Sklar v. Brown, 
5 Vet. App. 140 (1993); Reonal v. Brown, 5 Vet. App. 458 
(1993); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); 
Swann v. Brown, 5 Vet. App. 229, 232 (1993).  The Board must 
analyze the credibility and probative value of the evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide the reasons for its rejection of 
any material evidence favorable to the claimant.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. 
Derwinski, 1 Vet. App. 49, 57 (1990).

In this case, the Board assigns little weight to private 
medial opinion dated in December 1996.  As that doctor 
included no data or support for his opinion, the Board 
considers it speculative at best.  It thus cannot be used to 
provide the nexus required to service connect a disability.  
See Bloom v. West, 12 Vet. App. 185, 187 (1999).  In 
addition, absent additional medical comment or examination 
records, evidence that simply repeats what a Veteran has said 
is neither competent nor credible.  See LeShore v. Brown, 8 
Vet. App. 406, 409 (1995).  

Instead, the Board finds the opinion of the VA examiner to be 
credible, as it contains greater indicia of reliability.  The 
examiner reviewed the Veteran's service treatment records and 
post service medical history in arriving at his conclusion 
that the Veteran's current left ankle disorder is not 
service-connected.  

Accordingly, the Board concludes that a chronic left ankle 
disorder was not incurred in or aggravated by service, and 
arthritis of the left ankle may not be presumed to have been 
incurred in service.  


ORDER

Entitlement to service connection for a left ankle disorder 
is denied.  




____________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


